Citation Nr: 0726777	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include passive dependent personality disorder 
and depression.  

2.  Entitlement to service connection for a lumbar spine 
disability. 

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant has unverified service from April 25, 1975 to 
October 18, 1975 and from January 17, 1978 to August 18, 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Offices (RO), 
in St. Petersburg, Florida, which denied entitlement to 
service connection for a psychiatric disorder, a lumbar spine 
disability, and a right shoulder disability.  In December 
2003, this matter was transferred to the RO in Montgomery, 
Alabama.  

In May 2006, the Board remanded the matters on appeal for 
additional development.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the claims 
folder. 

In a July 2006 informal hearing presentation, the appellant's 
representative raised the issue of entitlement to a 
nonservice-connected pension.  This issue is referred to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As indicated above, the appellant's type of service and 
character of service has not been verified.  Review of the 
record suggests that he had National Guard service from April 
25, 1975 to October 18, 1975 and additional service from 
January 17, 1978 to August 18, 1978, although during his VA 
psychiatric examination in 2002, it was recorded that the 
appellant was discharged from active duty in October 1978.

Given the foregoing, the Board finds that additional 
development is needed.  The RO must verify the type of, and 
character of, the appellant's two periods of service, from 
April 25, 1975 to October 18, 1975 and from January 17, 1978 
to August 18, 1978 and indicate whether the service is active 
duty, active duty for training (ACDUTRA), or inactive duty 
for training (INACDUTRA).  As previously noted, the record 
shows that the appellant's first period of service may have 
been with the National Guard, however this has not been 
verified.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the dates and character of the 
appellant's service from April 25, 1975 
to October 18, 1975 and from January 17, 
1978 to August 18, 1978.  

2.  After conducting any other 
development deemed appropriate, the 
AMC/RO should readjudicate the issues on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
appellant and his representative.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



